DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BUCHHEIT et al., U.S. Patent Application Publication No. 2014/0297048.

As best understood, claims 1 and 9 recites the following features:

A method and/or system of controlling a water control device in a bathroom;

a controller of the water control device sends operating data to a computing device when the computing device is in the vicinity of the controller;

when the computing device is in the vicinity of the controller;

the control data enables the controller to control the amount of water used by the water control device during a period of time by either:

(a)	a % of water volume compared water volume used in a standard mode;
(b)	a defined volumetric amount; 
(c)	to reduce the time that water flow is activated; or
(d)	to reduce the time that water flow is activated at a standard rate or an adjusted rate; and
receiving at the controller the control data to control the water control device.

Examiner Notes and/or Interpretations
The term “vicinity” is a term of relative degree. There is no explicit recitation of what the scope of this term is intended to cover, and therefore exclude. Further, the term “when” seems to elude to an action or situation occurring, but one could read this feature and assume that if the controller and the computing device are in the same home, or same room or the same home, both the “vicinity” and the “when” features would be adequately satisfied because both the controller and the computing device would be in the same vicinity (the home itself).

Therefore, as best understood, claims 1 and 9 recite and is adequately anticipated by a method and/or system of controlling a water device in a bathroom, whereby a controller sends operational data to a computing device, whereby the 

That being said, and with respect to claim 1, BUCHHEIT et al. adequately discloses a system and method for controlling a water control device (a shower) in a bathroom (e.g. See [0034] which discloses that settings (element 120) for a water controller (element 128) can include a quota setting for a person (element 132) that may be representative of a quantity of hot water or a duration of hot water usage so as to regulate the distribution of hot water to one or more persons. Further see [0035] which further discloses that the water settings may be representative of a time quota of hot water. Also See Figure 5 which graphically depicts the fixture(s) (element 512) having electromechanical control module(s) (element 520) and control logic (element 526) being communicatively coupled to a computing device (element 530) having the water settings (element 532) on an interface (element 534)). As best understood, all of the features of pending claim 1 are either clearly anticipated or are rendered inherent to the disclosed functions or capabilities of BUCHHEIT et al.

As per claims 3 and 11, the computing device is described as a computing system, per se (e.g. a mobile device). It is noted that simply including the term “system” to further define a “device” does not really add anything that further distinguishes the computing mechanism as a whole. Whether it be called a unit, a system, a mechanism, a system, whatever, what actually matters is what the entity does, and that is, in this instance, computes. In any event, BUCHHEIT et al. discloses the system being within the context of home/building automation (e.g. See [0027] and Abstract).

As per claims 4 and 12, BUCHHEIT et al. discloses controlling a fixture that is a shower (e.g. See Figure 1 element 130; “shower”).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over BUCHHEIT et al., as applied to claims 1 and 9, respectively, from above, and further in view of Gerstemeier et al., U.S. Patent Application Publication No. 2008/0167931.

As per claims 5-8 and 13-16, specifically with respect to claims 5 and 13, BUCHHEIT et al. discloses the computing device controlling several devices within a home, but does not specifically disclose an upper level of management that controls multiple homes, per se.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Gerstemeier et al. into BUCHHEIT et al. for the purpose of allowing more than one house to be monitored and controlled, thereby increasing the overall flexibility to multiple people in multiple buildings and thereby forming a more effective way to control aspects of each home within a community.

As per claims 6-7 and 14-15, BUCHHEIT et al.’s combined system adequately discloses a central gateway (e.g. See BUCHHEIT et al., [0037], gateway DSL router). Further as previously mentioned with respect to pending claim 5, BUCHHEIT et al.’s combined system adequately discloses monitoring and controlling plural appliances within plural buildings.

As per claims 8 and 16, BUCHHEIT et al.’s combined system further discloses the utilization of a server, per se (e.g. See BUCHHEIT et al., [0021] and/or GERSTEMEIER et al., [0064], [0066], [0068], [0069] and [0078]).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BUCHHEIT et al., as applied to claims 1 and 9, respectively, from above, and further in view of HUANG et al., U.S. Patent Application Publication No. 2015/0294558.



In analogous art, HUANG et al. discloses this feature (e.g. See [0009]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of HUANG et al. into BUCHHEIT et al. for the purpose of allowing each fixture, or appliance, to be distinguished by an identifier that would allow the network based gateway be able to send the commands to a proper controller whereby the commands would then be associated with the proper fixture or appliance, thereby forming a more reliable and organized manner by which all the devices can be accurately and reliably address, monitored and or controlled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 12, 2022
/RDH/